WESTERFIELD, J.
The plaintiff, a beneficiary under a policy of industrial life insurance, brings this suit for $126, the face value of the policy. The case is defended upon the ground that the policy had lapsed because of the failure to pay premiums. Answering this contention plaintiff claims that an attempt was made to pay the premiums, but that the defendant insurance company refused to accept further payments because of the fact that someone living in the same house with her had contracted tuberculosis and the officials of the company were, unwilling to take-the risk of infection, which further transactions with her might involve.
Of course, if the premiums were tendered and arbitrarily refused the policy did not lapse. Newton v. National Life Ins. Co., 161 La. 357, 108 So. 769. The testimony of plaintiff and that of her daughter, who testified in her behalf, is in hopeless conflict with that of the manager and the cashier of defendant company, but Mr. Johnston Armstrong, a member of this bar, without any interest in the litigation, testified that the plaintiff called upon him and endeavored to have the company accept premiums and that he called at the office of defendant company for that purpose and was there informed that the premiums would not be accepted for a sufficient reason, and “the courts were open to him if he had any claim.” His testimony is sufficient to resolve the doubt created by the conflicting evidence in favor of the plaintiff. This was evidently the view of the trial court and we believe its judgment was correct.
For the reasons assigned the judgment appealed from is affirmed.